SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1271
CA 12-00731
PRESENT: SMITH, J.P., CARNI, LINDLEY, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF THE ESTATE OF PERCY PERRY,
DECEASED.
---------------------------------------------
REV. BARNEY B. PERRY, SR.,                                        ORDER
PETITIONER-APPELLANT;

TRACEE MEGNA, EXECUTRIX OF THE ESTATE OF
PERCY PERRY, DECEASED, RESPONDENT-RESPONDENT.


REV. BARNEY B. PERRY, SR., PETITIONER-APPELLANT PRO SE.

GARY R. GAFFNEY, BUFFALO, FOR RESPONDENT-RESPONDENT.


     Appeal from an   order of the Surrogate’s Court, Erie County
(Barbara Howe, S.),   entered July 15, 2011. The order denied the
petition seeking to   have petitioner designated the administrator of
the estate of Percy   Perry.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
by the Surrogate.




Entered:    November 9, 2012                      Frances E. Cafarell
                                                  Clerk of the Court